UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6050


FRANK VIGIL, JR.,

                Plaintiff - Appellant,

          v.

JOHN WALRACH, Assistant Warden; WALTER SWEENY, Unit Manager
B-Building; RANDALL MATHENA, Superintendent and former
Warden of ROSP,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:15-cv-00063-MFU-RSB)


Submitted:   August 31, 2016             Decided:   September 29, 2016


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Vigil, Jr., Appellant Pro Se.        Mark Rankin Herring,
Attorney General, Laura Haeberle Cahill, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank    Vigil,       Jr.,     appeals     the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                              We

have     reviewed      the    record        and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Vigil v. Walrach, No. 7:15-cv-00063-MFU-RSB (W.D. Va.

Dec. 10, 2015).           We dispense with oral argument because the

facts    and   legal     contentions        are   adequately    presented        in   the

materials      before    this       court   and   argument     would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                             2